307 S.W.3d 124 (2010)
Kenneth W. LAMPE, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2008-SC-000850-KB.
Supreme Court of Kentucky.
March 18, 2010.

OPINION AND ORDER
Movant, Kenneth W. Lampe, was admitted to the practice of law in the Commonwealth of Kentucky on April 21, 1998. His bar roster address is 6006 Wagram Way, Louisville, Kentucky 40222, and his KBA Member Number is 87091. Movant was suspended from the practice of law in this Commonwealth on January 12, 2005, for failure to comply with his Continuing Legal Education requirements. Movant was suspended another 120 days on January 19, 2006, for a number of violations of the Rules of Professional Conduct.[1] Movant was disciplined again on May 22, 2008, with suspension for 180 days for several violations of the Rules of Professional Conduct.[2] Having become CLE compliant,[3] and having served out his two suspensions, Movant applied for reinstatement, pursuant to SCR 3.510, on November 18, 2008.
SCR 3.510 requires the applicant to submit an application for reinstatement accompanied with certain fees: a $250.00 filing fee with the Kentucky Bar Association; an additional filing fee of $1,250.00, payable to the Kentucky Office of Bar Admissions; all unpaid costs and fees (if any) from the previous orders of suspension ($1,350.00); and a cash or corporate surety bond in the amount of $2,500.00, to secure the costs before the KBA, the Character and Fitness Committee, or the Office of Bar Admissions. Said sums were tendered with the application for reinstatement. The Character and Fitness Committee's bill for costs was $1,353.75, which was paid out of the $2,500.00 cash bond.
The Character and Fitness Committee reviewed the application and recommended to the Board of Governors that the application for reinstatement be granted on the condition that Movant participate in the KBA's Office of Bar Counsel's Ethics and Professionalism Enhancement Program in April of 2010. The Board of Governors found no pending matters or further impediments to reinstatement and adopted the Character and Fitness Committee's recommendation to reinstate Movant by a vote of 16-0, with two recusals. The costs of the Bar Association, as certified by the Executive Director, were $1,266.12.
SCR 3.510(3) allows this Court to reinstate Movant to the practice of law, or to deny the application for reinstatement. Movant has become compliant with his *125 Continuing Legal Education requirements, has served both disciplinary suspensions, and has satisfied the Character and Fitness Committee, as well as the Board of Governors, of his fitness to practice law in this Commonwealth. We agree with the Board's recommendation. Therefore,
IT IS HEREBY ORDERED THAT:
1. The Movant, Kenneth W. Lampe, is hereby reinstated to the practice of law in this Commonwealth;
2. Movant shall participate in the KBA's Office of Bar Counsel's Ethics and Professionalism Enhancement Program in April of 2010; and
3. Movant is directed to pay the balance of the costs not covered by the posted cash bond, in the amount of $119.87, for which execution may issue from this Court upon finality of this Opinion and Order.
All sitting. All concur.
ENTERED: MARCH 18, 2010.
/s/ John D. Minton Jr.
    Chief Justice
NOTES
[1]  Kentucky Bar Ass'n v. Lampe, 183 S.W.3d 171 (Ky.2006).
[2]  Lampe v. Kentucky Bar Ass'n, 253 S.W.3d 64 (Ky.2008).
[3]  By letter in the record from the Executive Director of the KBA, dated October 6, 2009, the applicant has satisfied his CLE requirements through June 30, 2010.